Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application contains claims directed to the following patentably distinct species of the claimed invention:

Species I: Figures 1A-B, corresponding to Claim(s) 1 and intervening claims, drawn to: ntegrated circuit comprising: a built-in-self-test (BIST) circuit that generates output test signals; a circuit tested by the BIST circuit, wherein the circuit tested by the BIST circuit generates test results in response to the output test signals during a test; pipeline register circuits coupled together to form a signal path for transmitting the output test signals from the BIST circuit to the circuit tested by the BIST circuit; and a reserved die area comprising a functional circuit block, wherein the signal path is routed around the reserved die area to the circuit tested by the BIST circuit, and wherein at least a subset of the pipeline register circuits are located adjacent to at least two sides of the reserved die area.
Species II: Figure 4, corresponding to Claim(s) 7, 17 and intervening claim(s), drawn to: method for placing pipeline register circuits between a built-in- self-test (BIST) circuit and a circuit to be tested by the BIST circuit in an integrated circuit, the method comprising: calculating a distance through a signal path in the integrated circuit from the BIST circuit to the circuit to be tested by the BIST circuit using a floor plan of the integrated circuit; selecting the signal path for routing output test signals generated by the BIST circuit from the BIST circuit to the circuit to be tested by the BIST circuit using the floor plan; and placing at least one pipeline register circuit in the signal path to cause each portion of the signal path that is between two pipeline register circuits to be less than or equal to a maximum signal path length using the distance through the signal path from the BIST circuit to the circuit to be tested by the BIST circuit.

*	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different CPC subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Guy J Lamarre/
Primary Examiner, Art Unit 2112